Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 1, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                           Marilyn Kelly
  141977(90)(91)                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                         Mary Beth Kelly
                                                                                                         Brian K. Zahra,
  ENGENIUS, INC. and ENGENIUS-EU,                                                                                   Justices
  LIMITED,
            Plaintiffs-Appellees,
  v                                                               SC: 141977
                                                                  COA: 290682
                                                                  Wayne CC: 03-331133-CK
  FORD MOTOR COMPANY,
             Defendant-Appellant.
  _________________________________________/

       On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to strike is considered, and it is DENIED.

        MARILYN KELLY, J., would grant the motion to strike.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 1, 2011                        _________________________________________
         d0628                                                               Clerk